DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 28 January 2021 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US-2017/0323473) in view of Gyger (US-2015/0123970).
	Regarding claim 1:  Wright discloses a method of using a model of a medical device in an extended reality (XR) system ([0050] and [0064] of Wright), comprising: receiving a software-executable file for displaying an XR version of a three-dimensional model of the medical device (figs 4-6, [0060]-[0062], and [0064]-[0065] of Wright – 3D model received for display by graphical user interface using device software connected with graphical user interface), wherein the three-dimensional model of the medical device is represented by a plurality of vectors ([0030] and [0116] of Wright – represented by plurality of surface normal vectors); rendering the XR version of the three-dimensional model for display on the XR system (figs 4-5, [0065]-[0067], and [0087] of Wright); and receiving an indication to manipulate the XR version of the three-dimensional model based at least in part on a user interaction with the XR version (fig 1(110), figs 4-5, [0054]-[0055], and [0064]-[0066] of Wright).
	Wright does not disclose the three-dimensional model of the medical device is represented by a reduced number of a plurality of vectors, and wherein the reduced number of the plurality of vectors is at least below a maximum vector count threshold while maintaining at least a minimum model resolution threshold.
	Gyger discloses the three-dimensional medical model is represented by a reduced number of a plurality of vectors, and wherein the reduced number of the plurality of vectors is at least below a maximum vector count threshold while maintaining at least a minimum model resolution threshold ([0040]-[0044], [0047]-[0051], and [0080]-[0081] of Gyger – vector path lengths and the maximum number of vectors is determined according to the desired resolution of the model).
	Wright and Gyger are analogous art because they are from the same field of endeavor, namely 3D medical imaging.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to represent the three-dimensional medical model by a reduced number of a plurality of vectors, and wherein the reduced number of the plurality of vectors is at least below a maximum vector count threshold while maintaining at least a minimum model resolution threshold, as taught by Gyger.  By combination with Wright, the 3D medical model of Gyger would specifically be the 3D model of the medical device taught by Wright.  The motivation for doing so would have been to be able to more efficiently process, store, and transmit the 3D model data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wright according to the relied-upon teachings of Gyger to obtain the invention as specified in claim 1.
	Regarding claim 2:  Wright in view of Gyger discloses the method of claim 1 (as rejected above), further comprising: rendering externally visible components (fig 4(144) and [0066] of Wright) and internal components (fig 4(150), fig 5(138,150), [0061]-[0062], and [0067] of Wright) of the three-dimensional model at a same time (fig 4 and [0070]-[0071] of Wright), wherein the externally visible components and the internal components are assigned to the reduced number of the plurality of vectors of the three-dimensional model ([0030] and [0116] of Wright – represented by plurality of surface normal vectors; [0080]-[0081] of Gyger – reduced according to the desired resolution of the model).  Wright and Gyger are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 3:  Wright in view of Gyger discloses the method of claim 2 (as rejected above), further comprising: disassembling the XR version of the three-dimensional model for identifying the internal components within the three-dimensional model in response to receiving the indication to manipulate (fig 1, fig 4, [0055]-[0056], and [0064]-[0066] of Wright).
	Regarding claim 4:  Wright in view of Gyger discloses the method of claim 1 (as rejected above), further comprising: adjusting a view of one or more components of the three-dimensional model based at least in part on receiving the indication to manipulate ([0067]-[0069] of Wright).
	Regarding claim 5:  Wright in view of Gyger discloses the method of claim 1 (as rejected above), further comprising: adjusting a location of one or more components of the three-dimensional model based at least in part on receiving the indication to manipulate (fig 5, [0055], and [0061]-[0062] of Wright – adjusting location of catheter based on interaction with user interface), wherein adjusting the location comprises a rotation of the one or more components, a translation of the one or more components, or both ([0055], [0059]-[0060], and [0103]-[0104] of Wright).
	Regarding claim 6:  Wright in view of Gyger discloses the method of claim 1 (as rejected above), further comprising: adjusting a size of one or more components of the three-dimensional model based at least in part on receiving the indication to manipulate ([0069], [0101], and [0103]-[0104] of Wright).
	Regarding claim 7:  Wright in view of Gyger discloses the method of claim 1 (as rejected above), further comprising: adjusting a color of one or more components of the three-dimensional model based at least in part on receiving the indication to manipulate ([0027] and [0107] of Wright).
	Regarding claim 8:  Wright discloses an apparatus (fig 1 and [0053] of Wright) for using a model of a medical device in an extended reality (XR) system ([0050] and [0064] of Wright), comprising: a processor (fig 1(109) and [0053] of Wright); memory in electronic communication with the processor (fig 1(111) and [0053] of Wright); and instructions stored in the memory and executable by the processor to cause the apparatus ([0076] of Wright) to: receive a software-executable file for displaying an extended reality version of a three-dimensional model of the medical device (figs 4-6, [0060]-[0062], and [0064]-[0065] of Wright – 3D model received for display by graphical user interface using device software connected with graphical user interface), wherein the three-dimensional model of the medical device is represented by a plurality of vectors ([0030] and [0116] of Wright – represented by plurality of surface normal vectors); render the extended reality version of the three-dimensional model for display on the XR system (figs 4-5, [0065]-[0067], and [0087] of Wright); and receive an indication to manipulate the XR version of the three-dimensional model based at least in part on a user interaction with the XR version (fig 1(110), figs 4-5, [0054]-[0055], and [0064]-[0066] of Wright).
	Wright does not disclose the three-dimensional model of the medical device is represented by a reduced number of a plurality of vectors, and wherein the reduced number of the plurality of vectors is at least below a maximum vector count threshold while maintaining at least a minimum model resolution threshold.
	Gyger discloses the three-dimensional medical model is represented by a reduced number of a plurality of vectors, and wherein the reduced number of the plurality of vectors is at least below a maximum vector count threshold while maintaining at least a minimum model resolution threshold ([0040]-[0044], [0047]-[0051], and [0080]-[0081] of Gyger – vector path lengths and the maximum number of vectors is determined according to the desired resolution of the model).
	Wright and Gyger are analogous art because they are from the same field of endeavor, namely 3D medical imaging.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to represent the three-dimensional medical model by a reduced number of a plurality of vectors, and wherein the reduced number of the plurality of vectors is at least below a maximum vector count threshold while maintaining at least a minimum model resolution threshold, as taught by Gyger.  By combination with Wright, the 3D medical model of Gyger would specifically be the 3D model of the medical device taught by Wright.  The motivation for doing so would have been to be able to more efficiently process, store, and transmit the 3D model data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wright according to the relied-upon teachings of Gyger to obtain the invention as specified in claim 8.
	Regarding claim 9:  Wright in view of Gyger discloses the apparatus of claim 8 (as rejected above), wherein the instructions are further executable by the processor to cause the apparatus to: render externally visible components (fig 4(144) and [0066] of Wright) and internal components (fig 4(150), fig 5(138,150), [0061]-[0062], and [0067] of Wright) of the three-dimensional model at a same time (fig 4 and [0070]-[0071] of Wright), wherein the externally visible components and the internal components are assigned to the reduced number of the plurality of vectors of the three-dimensional model ([0030] and [0116] of Wright – represented by plurality of surface normal vectors; [0080]-[0081] of Gyger – reduced according to the desired resolution of the model).  Wright and Gyger are combined for the reasons set forth above with respect to claim 8.
	Regarding claim 10:  Wright in view of Gyger discloses the apparatus of claim 9 (as rejected above), wherein the instructions are further executable by the processor to cause the apparatus to: disassemble the XR version of the three-dimensional model for identifying the internal components within the three-dimensional model in response to receiving the indication to manipulate (fig 1, fig 4, [0055]-[0056], and [0064]-[0066] of Wright).
	Regarding claim 11:  Wright in view of Gyger discloses the apparatus of claim 8 (as rejected above), wherein the instructions are further executable by the processor to cause the apparatus to: adjust a view of one or more components of the three-dimensional model based at least in part on receiving the indication to manipulate ([0067]-[0069] of Wright).
	Regarding claim 12:  Wright in view of Gyger discloses the apparatus of claim 8 (as rejected above), wherein the instructions are further executable by the processor to cause the apparatus to: adjust a location of one or more components of the three-dimensional model based at least in part on receiving the indication to manipulate (fig 5, [0055], and [0061]-[0062] of Wright – adjusting location of catheter based on interaction with user interface), wherein adjusting the location comprises a rotation of the one or more components, a translation of the one or more components, or both ([0055], [0059]-[0060], and [0103]-[0104] of Wright).
	Regarding claim 13:  Wright in view of Gyger discloses the apparatus of claim 8 (as rejected above), wherein the instructions are further executable by the processor to cause the apparatus to: adjust a size of one or more components of the three-dimensional model based at least in part on receiving the indication to manipulate ([0069], [0101], and [0103]-[0104] of Wright).
	Regarding claim 14:  Wright in view of Gyger discloses the apparatus of claim 8 (as rejected above), wherein the instructions are further executable by the processor to cause the apparatus to: adjust a color of one or more components of the three-dimensional model based at least in part on receiving the indication to manipulate ([0027] and [0107] of Wright).
	Regarding claim 15:  Wright discloses a non-transitory computer-readable medium storing code (fig 1(111) and [0076] of Wright) for using a model of a medical device in an extended reality (XR) system ([0050] and [0064] of Wright), the code comprising instruction executable by a processor (fig 1(109) and [0076] of Wright) to: receive a software-executable file for displaying an XR version of a three-dimensional model of the medical device (figs 4-6, [0060]-[0062], and [0064]-[0065] of Wright – 3D model received for display by graphical user interface using device software connected with graphical user interface), wherein the three-dimensional model of the medical device is represented by a plurality of vectors ([0030] and [0116] of Wright – represented by plurality of surface normal vectors); render the XR version of the three-dimensional model for display on the XR system (figs 4-5, [0065]-[0067], and [0087] of Wright); and receive an indication to manipulate the XR version of the three-dimensional model based at least in part on a user interaction with the XR version (fig 1(110), figs 4-5, [0054]-[0055], and [0064]-[0066] of Wright).
	Wright does not disclose the three-dimensional model of the medical device is represented by a reduced number of a plurality of vectors, and wherein the reduced number of the plurality of vectors is at least below a maximum vector count threshold while maintaining at least a minimum model resolution threshold.
	Gyger discloses the three-dimensional medical model is represented by a reduced number of a plurality of vectors, and wherein the reduced number of the plurality of vectors is at least below a maximum vector count threshold while maintaining at least a minimum model resolution threshold ([0040]-[0044], [0047]-[0051], and [0080]-[0081] of Gyger – vector path lengths and the maximum number of vectors is determined according to the desired resolution of the model).
	Wright and Gyger are analogous art because they are from the same field of endeavor, namely 3D medical imaging.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to represent the three-dimensional medical model by a reduced number of a plurality of vectors, and wherein the reduced number of the plurality of vectors is at least below a maximum vector count threshold while maintaining at least a minimum model resolution threshold, as taught by Gyger.  By combination with Wright, the 3D medical model of Gyger would specifically be the 3D model of the medical device taught by Wright.  The motivation for doing so would have been to be able to more efficiently process, store, and transmit the 3D model data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wright according to the relied-upon teachings of Gyger to obtain the invention as specified in claim 15.
	Regarding claim 16:  Wright in view of Gyger discloses the non-transitory computer-readable medium of claim 15 (as rejected above), wherein the instructions are further executable to: render externally visible components (fig 4(144) and [0066] of Wright) and internal components (fig 4(150), fig 5(138,150), [0061]-[0062], and [0067] of Wright) of the three-dimensional model at a same time (fig 4 and [0070]-[0071] of Wright), wherein the externally visible components and the internal components are assigned to the reduced number of the plurality of vectors of the three-dimensional model ([0030] and [0116] of Wright – represented by plurality of surface normal vectors; [0080]-[0081] of Gyger – reduced according to the desired resolution of the model).  Wright and Gyger are combined for the reasons set forth above with respect to claim 15.
	Regarding claim 17:  Wright in view of Gyger discloses the non-transitory computer-readable medium of claim 16 (as rejected above), wherein the instructions are further executable to: disassemble the XR version of the three-dimensional model for identifying the internal components within the three-dimensional model in response to receiving the indication to manipulate (fig 1, fig 4, [0055]-[0056], and [0064]-[0066] of Wright).
	Regarding claim 18:  Wright in view of Gyger discloses the non-transitory computer-readable medium of claim 15 (as rejected above), wherein the instructions are further executable to: adjust a view of one or more components of the three-dimensional model based at least in part on receiving the indication to manipulate ([0067]-[0069] of Wright).
	Regarding claim 19:  Wright in view of Gyger discloses the non-transitory computer-readable medium of claim 15 (as rejected above), wherein the instructions are further executable to: adjust a location of one or more components of the three-dimensional model based at least in part on receiving the indication to manipulate (fig 5, [0055], and [0061]-[0062] of Wright – adjusting location of catheter based on interaction with user interface), wherein adjusting the location comprises a rotation of the one or more components, a translation of the one or more components, or both ([0055], [0059]-[0060], and [0103]-[0104] of Wright).
	Regarding claim 20:  Wright in view of Gyger discloses the non-transitory computer-readable medium of claim 15 (as rejected above), wherein the instructions are further executable to: adjust a size of one or more components of the three-dimensional model based at least in part on receiving the indication to manipulate ([0069], [0101], and [0103]-[0104] of Wright).
	Regarding claim 21:  Wright in view of Gyger discloses the non-transitory computer-readable medium of claim 15 (as rejected above), wherein the instructions are further executable to: adjust a color of one or more components of the three-dimensional model based at least in part on receiving the indication to manipulate ([0027] and [0107] of Wright).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616